789 P.2d 707 (1990)
101 Or.App. 237
STATE of Oregon, Respondent,
v.
William C. DAMERON, Appellant.
D881992M; CA A60258.
Court of Appeals of Oregon.
Argued and Submitted March 5, 1990.
Decided April 4, 1990.
Reconsideration Denied May 30, 1990.
Steven L. Price, Hillsboro, argued the cause and filed the brief for appellant.
Rives Kistler, Asst. Atty. Gen., Salem, argued the cause for respondent. On the brief were Dave Frohnmayer, Atty. Gen., Virginia L. Linder, Sol. Gen., and Katherine H. Waldo, Asst. Atty. Gen., Salem.
Before RICHARDSON, P.J., and NEWMAN and DEITS, JJ.
PER CURIAM.
Defendant appeals his conviction for criminal trespass in the second degree. ORS 164.245. He was gathering signatures on an initiative petition at the main entrance to the Raleigh Hills Fred Meyer store. He was asked to leave by an employee of the store and, when he refused, he was arrested for trespassing. He raised the defense that he had a constitutional right to be on the premises for the purpose of collecting signatures and that, therefore, the order for him to leave was not lawful under Article I, section 8, and Article IV, section 1, of the Oregon Constitution.
This case is not distinguishable from State v. Cargill, 100 Or. App. 336, 786 P.2d 208 (1990). Defendant established that he was engaged in a constitutionally protected activity, and the court erred in ruling that the order for defendant to leave the premises was lawful.
Reversed.